EPITOMIZED OPINION
Where plaintiff had been employed for upwards of ten years in a chemical plant and at the time complained of and for a considerable period theretofore had been working in the chemical department, and *719it appeared that employes in this department were subjected to sulphuric fumes and vapors which caused them to cough and sneeze, a violent coughing spell 'which seized plaintiff while so employed, resulting in an inguinal hernia causing disablement, entitles him to compensation for an injury arising out of his employment; nor can such condition be attributed to an occupational disease.
Opinion by
ROBERTS, J.
MIDDLETON & MAUCK, J. J., concur.